DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 23 October 2022 is noted with appreciation.
Claims 1-4 remain pending.
Information Disclosure Statement
The IDS filed 06 October 2021 has been considered by the Primary Examiner.
Drawings
The drawings filed 10 February 2021 are acceptable for examination purposes.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea (KR 10-2020-0042734) on 04 April 2020. It is noted, however, that applicant has not filed a certified copy of the Korean application as required by 37 CFR 1.55.
Please note the Priority Document Exchange Failure Status Report, mailed 04 September 2021 stating: “An attempt by the Office to electronically retrieve, under the priority document exchange program, the foreign application 10-2020-0042734 to which priority is claimed has FAILED on 09/04/2021.”
Election/Restrictions
Applicant’s election of claims 1-4 in the reply filed on 23 October 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Non-elected claims 5-6 were canceled in the amendment filed 23 October 2022 (see above).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it recites forming a pattern by inkjet printing, but does not recite upon what the pattern is formed (i.e., it does not explicitly recite a substrate). The Primary Examiner acknowledges that the presence of a substrate is certainly implied but, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Consequently, the metes and bounds of the claim are unclear. Note: Claim 2 specifically recites forming partition walls on a substrate and ejecting solution inside the partition walls and is definite in this respect.
Claim 1 is further indefinite because it recites “as a same force is applied perpendicularly on each surface of the pattern.” In particular, it is unclear what “a same force” means. From the context of the claim, and from the specification (particularly [0009]), it appears that this limitation is meant to require that the same or equal force is applied to all convex surfaces of the inkjet material filling the volume between the partition walls. Nevertheless, the indefinite article “a” leaves the nature and extent of the force unclear and the metes and bounds of the claims are impossible to determine. Claims 2-4 are similarly rejected by virtue of their dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2006-017980 A.
With respect to claim 1, JP ‘980 teaches an inkjet method for forming a color filter for display devices [0001]. The method comprises forming a black matrix (i.e., a pattern of partition walls) on a substrate and applying ink to the openings of the black matrix using an inkjet apparatus to form an uncured color portion (i.e., pattern) [0003]. The method further comprises a step of simultaneously curing and flattening the colored portion by a heat press treatment [0011].

    PNG
    media_image1.png
    296
    330
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    319
    343
    media_image2.png
    Greyscale



As shown in Fig. 1(c), the vertical cross-section of the colored portion (5) formed between the partition walls of the black matrix (2) using the colored ink (3) is convex [0027]. The undried, convex colored portion is heat-pressed using a hot press device to harden and flatten the colored portion. The flattening by the upper pressure plate (6a) and the lower pressure plate (6b) of the hot press device flattens the colored portion from the convex shape, resulting in a color filter without color unevenness.
The Primary Examiner notes that JP ‘980 does not explicitly state that the pressure applied by the hot press device is greater than or equal to atmospheric pressure. Nevertheless, it is the Primary Examiner’s position that, since the pressure applied by the hot press is sufficient to flatten the surface that was convex when exposed to atmospheric pressure (i.e., immediately after it is applied), that pressure is inherently greater than or equal to atmospheric.
With respect to claim 2, JP ‘980 further teaches forming partition walls (2) on one side of substrate (1), and ejecting the solution (3) to an inside of the partition walls (2).

    PNG
    media_image3.png
    291
    335
    media_image3.png
    Greyscale

With respect to claim 3, JP ‘980 teaches that the pattern is a color filter for a display [0011].
With respect to claim 4, JP ‘980 teaches that heat treatment is performed in the press at 100-300°C for about 10-240 mins. [0028]. The treatment flattens and hardens the colored portion (i.e., the ejected solution) [0033]. JP ‘980’s heated press, with upper and lower plates (6a, 6b), anticipates the claimed hot plate.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP 2014-050800 A teaches flattening the meniscus by rotating the substrate to generate centrifugal force [0028].
US 2004/0115339 A1 teaches flattening the meniscus by preheating the substrate [0047].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419. The examiner can normally be reached Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1759



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
02 December 2022